DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaowen et al. (Xiaowen, CN 105158958) in view of Kim et al. (Kim, US 10,073,315).
Re claim 1: Xiaomen discloses a Jight-adjusting glass, comprising
two oppositely disposed light-transmitting conductive plates, each of the plates comprising a substrate 1 and an electrode layer 5 disposed on a surface opposite to the substrate, and
an adjusting area packaged between the light-transmitting conductive plates 1, 
wherein the adjusting area is filled with a liquid crystal mixture 6, 7 having negative liquid crystals, so that:
if a voltage is not applied between the light-transmitting conductive plates 1, the negative liquid crystals are arranged in a single domain perpendicular to the light-transmitting conductive plates 1 (Fig. 2); and if the voltage is applied between the light-transmitting conductive plates 1, the negative liquid crystals are arranged in a multi-domain parallel to the light-transmitting conductive plates 1 (Figs. 3 and 4) (see Abstract, and Patent Translate, lines 209-214).
Xiaowen does not disclose that at least one of the two electrode layers has a pattern.

Kim further discloses that the second electrode 130 may be connected to a TFT and may be patterned in a shape corresponding to the sub-pixels (col. 3, lines 40-45). As known in the art, the sub-pixels are used for driving to display desired images. 
Accordingly, it is obviously applicable to the light-adjusting glass of Xiaowen in order to create pixels or sub-pixels and use them to display desired images. 
Thus, as taught by Kim, it would have been obvious to one having skill in the art at the time the invention was made to pattern at least one of the two electrodes in order to create pixels or sub-pixels for desired image display.
Re claim 2: The light-adjusting glass according to claim 1, wherein Xiaowen discloses that the electrode layer 5 is an ITO electrode (Patent Translate, paragraph 29, lines 191-197).
Re claims 3 and 11: The light-adjusting glass according to claims 1 and 2 respectively, wherein Kim discloses that the two electrode layers 120 and 130 both have patterns, and the patterns of the two electrode layers are different (col. 3, lines 46-51).
Re claim 4: The light-adjusting glass according to claim 1, wherein Xiaowen discloses that the liquid crystal mixture comprises negative liquid crystals (Patent Translate, paragraph 9, lines 67-69).
Kim also discloses that the liquid crystal mixture further comprises a photopolymerizable liquid crystal monomer and a photoinitiator (radical initiator) (col. 3, line 52 through col. 4, line 10); under the effects of ultraviolet light and the photoinitiator, the liquid crystal monomer is polymerized to form a polymer network; and the negative liquid crystals are dispersed in the polymer network (col. 8, lines 51-64).

Re claim 5: The light-adjusting glass according to claim 4, Xiaowen discloses that opposite surfaces of the two light-transmitting conductive plates 1 are coated with vertical alignment layers (Patent Translate, lines 209-211).
Re claims 6 and 12: The light-adjusting glass according to claims 4 and 5 respectively, wherein Kim discloses that the liquid crystal mixture further comprises a dichroic dye molecule dispersed in the polymer network (col. 8, lines 62-64).
Re claims 7 and 13: The light-adjusting glass according to claims 6 and 12 respectively:
Xiaowen discloses that the dichroic dye molecule is at least one of an azo dye and an anthraquinone derivative (Patent translate, paragraph 13, line 87). As known in the art, the azo dye and anthraquinone dye have rod-like molecular shape.
Thus, it is obvious that that a size of the dichroic dye molecule in a direction parallel to the light-transmitting conductive plates is not equal to that in a direction perpendicular to the light-transmitting conductive plates.
Re claims 8-10: Claims 8-10 are product-by-process claims. Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP 2113).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
March 27, 2021